United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7094                                                 September Term, 2021
                                                                        1:21-cv-01526-UNA
                                                       Filed On: December 3, 2021
John Berman,

              Appellant

       v.

Kristin Draper,

              Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplement filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and
the motion to expedite, it is

        ORDERED AND ADJUDGED that the district court’s order, entered August 5,
2021, dismissing the case without prejudice be affirmed. The district court correctly
concluded that appellant failed to state a claim. “To state a claim under RICO, [a
plaintiff] must allege that [the defendant] engaged in a ‘pattern of racketeering activity.’”
Ctr. for Immigr. Stud. v. Cohen, 806 F. App'x 7, 8 (D.C. Cir. 2020) (affirming district
court’s dismissal for failure to state a claim) (internal citation omitted). “We've
repeatedly said that it's ‘virtually impossible’ to identify such a pattern by alleging a
‘single scheme, single injury, and few victims.’” Id. (citing Edmondson & Gallagher v.
Alban Towers Tenants Ass'n, 48 F.3d 1260, 1263 (D.C. Cir. 1995)). Additionally,
although appellant argues that the district court should not have dismissed his
amended complaint without giving him a further opportunity to amend, appellant never
actually sought leave to amend his complaint before the district court. See Qian
Ibrahim Zhao v. Unknown Agent of CIA, 411 F. App'x 336, 337 (D.C. Cir. 2010) (“By
failing to seek leave from the district court to amend his complaint after it was
dismissed, appellant forfeited the right to seek leave to amend on appeal.”). It is
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7094                                                September Term, 2021

       FURTHER ORDERED that the motion to expedite be dismissed as moot.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2